DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 3/24/2021 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takumi (US 11,194,619) in view of Luan et al. (US 10,353,747 hereinafter Luan).
Regarding claim 1, Takumi discloses a method of operation of a non-volatile memory (NVM) storage module (figure 1, 150), said method comprising: receiving a plurality of commands each associated with a corresponding priority from a host (col. 3 lines 7-35, request receiving section 110 receives a processing request issued from the tenant 200, and request retaining section 120 is a storing device that retains the processing request received by the request receiving section 110 such that priorities are set for the respective request retaining sections 120); for each received command, determining at least one of the corresponding priority and a size of the command (col. 4 lines 59-67, the request receiving section 110 determines a priority of the received processing request based on a rank of the tenant 200 that issues the processing request and the amount of a used resource of the processing section). Takumi differs from the claimed invention in not specifically teaching the steps of splitting the received command into a plurality of sub-commands in accordance with at least one of: the corresponding priority associated with the command for at least some of the received commands, and the size of the command; and allocating hardware resources for each of the received commands that have been split based on the size of each of the corresponding sub-commands of the received command to thereby enable a processing of the received command based on the allocated resources. However, Luan teaches a controller for a shared memory comprising the steps of receiving memory access transactions from masters to access shared memory, dividing the memory access transactions into beat-level memory access commands for the transactions, accessing a QoS for each of the transactions, and arbitrating the beat-level memory access commands associated with each of the transactions based on QoS for the respective transaction, and dispatching the beat-level memory access commands to the shared memory based on result of the arbitration (figure 7 and col. 13 line 61 through col. 15 line 5, which read on splitting the received command into a plurality of sub-commands in accordance with at least one of: the corresponding priority associated with the command for at least some of the received commands, and the size of the command; and allocating hardware resources for each of the received commands that have been split based on the size of each of the corresponding sub-commands of the received command to thereby enable a processing of the received command based on the allocated resources) in order to improve performance (col. 4 lines 4-17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takumi in having the steps of splitting the received command into a plurality of sub-commands in accordance with at least one of: the corresponding priority associated with the command for at least some of the received commands, and the size of the command; and allocating hardware resources for each of the received commands that have been split based on the size of each of the corresponding sub-commands of the received command to thereby enable a processing of the received command based on the allocated resources, as per teaching of Luan, in order to improve performance.
Regarding claim 2, Takimi teaches sorting the plurality of commands within the host into submission queues the submission queues having a corresponding priority; and storing the plurality of the commands within a host memory in accordance with the sorting (col. 4 lines 5-22, the processing section sorts information indicating that the processing request is executed for each tenant that has issued the processing request, and transmits the result to the resource use information storing section).
Regarding claim 7, Luan discloses processing of each of received commands in accordance with the allocated hardware resources to enable a quality of service (QoS) in accordance with the priority of the submission queue (col. 4 lines 4-17, shared memory controller of one embodiment arbitrates beat-level memory access commands based on a QoS of the transaction associated with the beat-level memory access commands) in order to improve performance.
Regarding claim 8, Takumi discloses that the receiving the plurality of commands from the host and the allocating of the hardware resources is performed prior to processing of each of the received commands (col. 3 lines 21-35, request retaining section is a storing device that retains the processing request received by the request receiving section.
Regarding claim 9, Takumi discloses non-volatile memory (NVM) storage module (figure 1, 100) comprising: a memory (figure 1, 150); and a processor (figure 1, 140) configured to: receive a plurality of commands each associated with a corresponding priority from a host (col. 3 lines 7-35, request receiving section 110 receives a processing request issued from the tenant 200, and request retaining section 120 is a storing device that retains the processing request received by the request receiving section 110 such that priorities are set for the respective request retaining sections 120); for each received command, determine at least one of the corresponding priority and a size of the command (col. 4 lines 59-67, the request receiving section 110 determines a priority of the received processing request based on a rank of the tenant 200 that issues the processing request and the amount of a used resource of the processing section). Takumi differs from the claimed invention in not specifically teaching for at least some of the received commands, split the received command into a plurality of sub-commands in accordance with at least one of: the corresponding priority associated with the command, and the size of the command; and allocate hardware resources for each of the received commands that have been split based on the size of each of the corresponding sub-commands of the received command to thereby enable a processing of the received command based on the allocated resources. However, Luan teaches a controller for a shared memory comprising the steps of receiving memory access transactions from masters to access shared memory, dividing the memory access transactions into beat-level memory access commands for the transactions, accessing a QoS for each of the transactions, and arbitrating the beat-level memory access commands associated with each of the transactions based on QoS for the respective transaction, and dispatching the beat-level memory access commands to the shared memory based on result of the arbitration (figure 7 and col. 13 line 61 through col. 15 line 5, which read on at least some of the received commands, split the received command into a plurality of sub-commands in accordance with at least one of: the corresponding priority associated with the command, and the size of the command; and allocate hardware resources for each of the received commands that have been split based on the size of each of the corresponding sub-commands of the received command to thereby enable a processing of the received command based on the allocated resources) in order to improve performance (col. 4 lines 4-17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takumi in having at least some of the received commands, split the received command into a plurality of sub-commands in accordance with at least one of: the corresponding priority associated with the command, and the size of the command; and allocate hardware resources for each of the received commands that have been split based on the size of each of the corresponding sub-commands of the received command to thereby enable a processing of the received command based on the allocated resources, as per teaching of Luan, in order to improve performance.
Regarding claim 10, the limitations of the claim are rejected as the same reasons as set forth in claim 2.
	Regarding claim 13, Takumi discloses that the storage module is embedded in the host (figure 1).
Regarding claim 14, Takumi discloses that the storage module is a solid-state drive (col. 3 lines 2-6).
Regarding claim 15, Takumi discloses that the plurality of commands correspond to commands provided by at least one of: an operating system corresponding to the host; and a virtual operating system executed as a guest operating system by the host (col. 2 line 61 through col. 3 line 20, server that realizes the information processing system may be a physical server, or may be a virtual server and request receiving section receives a processing request issued from the tenant, and distributes the received processing request to the request retaining section).
Regarding claim 16, Takumi discloses that the host comprises a client or server computing system (col. 2 lines 47-60, information processing system is realized by a server constructed on a network).
Regarding claim 17, it is notoriously well known in the art of having a host and a bus connecting the host and the storage module, for example see Luan (figure 1 and col. 4 line 55 through col. 5 line 7, masters communicate with the shared memory controller over interconnect) in order to achieve high performance.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takumi (US 11,194,619) in view of Luan et al. (US 10,353,747 hereinafter Luan) as applied in claims above, and further in view of Hahn et al. (US 2015/0134857 hereinafter Hahn).
Regarding claim 3, the combination of Takumi and Luan differs from the claimed invention in not explicitly disclosing that said sorting comprises, for each command, placing the command into a selected one of the submission queues based on one or more of: sequential-access, infrequently-accessed write data, temporary write data, random reads, priority-read, and priority-write being associated with the command. However, Hahn teaches a system and a method for I/O optimization in a multi-queued environment sorting commands into the host queues based on certain data characteristics with expected write and read patterns, and "data characteristics" of a command include, but are not limited to, sequential access, infrequently-accessed data write, temporary data write, random reads, priority read, and priority write ([0037]) in order to improve the host to storage module synergy ([0004]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Takumi and Luan in having said sorting comprises, for each command, placing the command into a selected one of the submission queues based on one or more of: sequential-access, infrequently-accessed write data, temporary write data, random reads, priority-read, and priority-write being associated with the command, as per teaching of Hahn, in order to improve the host to storage module synergy.
Regarding claim 11, the limitations of the claim are rejected as the same reasons as set forth in claim 3 

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takumi (US 11,194,619) in view of Luan et al. (US 10,353,747 hereinafter Luan) as applied in claims above, and further in view of Caulkins (US 2008/0040520)
Regarding claim 12, the combination of Takumi and Luan differs from the claimed invention in not explicitly disclosing that the storage module comprises a connector to provide a removable connection to the host, the connector being defined by one of the following standards: Peripheral connector interface (PCI), Serial ATA (SATA), Parallel ATA, and Universal Serial Bus (USB). However, it is old and notoriously well known in the art of utilizing a connector to provide a removable connection to the host, the connector being defined by one of the following standards: Peripheral connector interface (PCI), Serial ATA (SATA), Parallel ATA, and Universal Serial Bus (USB), for example see Caulkins ([0005]-[0007]) in order to work well in interfacing to a removable solid-state memory device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Takumi and Luan in having that the storage module comprises a connector to provide a removable connection to the host, the connector being defined by one of the following standards: Peripheral connector interface (PCI), Serial ATA (SATA), Parallel ATA, and Universal Serial Bus (USB), as per teaching of Caulkins, in order to work well in interfacing to a removable solid-state memory device.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach nor suggest “wherein said splitting comprises splitting a first command and a second command of the plurality of received commands, wherein the first command is determined to be associated with a first priority and is split into first sub-commands of a first size and the second command is determined to be a second priority and is split into second sub-commands of a second size, wherein the first priority is higher than the second priority, and wherein the first size is larger than the second size to thereby enable a substantially faster processing of the larger sized first sub-commands based on the higher first priority” as recited in claim 4. Claims 5-6 are also allowed because of depending on claim 4 containing the allowable subject matter.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133